UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
KELVIN MEJIA MENDEZ and ANDRES PEREZ,                                  :
individually and on behalf of others similarly                         :
situated,                                                              :
                                                                       :      18-CV-9910 (JMF)
                                    Plaintiffs,                        :
                                                                       :   MEMORANDUM OPINION
                  -v-                                                  :       AND ORDER
                                                                       :
SWEET SAM’S BAKING COMPANY LLC (d/b/a                                  :
Sweet Sam’s Baking Company), DAVID                                     :
GROGAN, and ESPERANZA LOPEZ,                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The parties shall appear on January 10, 2020, at 10:15 a.m. in Courtroom 1105 of the
Thurgood Marshall United States Courthouse, 40 Centre Street, New York, NY, for oral
argument on their cross-motions to disqualify and preclude. At oral argument, counsel should be
prepared to address, in addition to the arguments and issues addressed in their memoranda of
law, whether Mr. Androphy’s testimony and email — even if relevant to Mr. Perez’s credibility
— are inadmissible under Rule 608(b) of the Federal Rules of Evidence as extrinsic evidence of
specific conduct. See, e.g., Lewis v. Baker, 526 F.2d 470, 475 (2d Cir. 1975) (“The relevancy of
testimony which aids in the jury’s determination of a party’s credibility and veracity has been
repeatedly affirmed. Although an opponent is not permitted to adduce extrinsic evidence that a
party lied on a previous occasion, he may nonetheless ask questions to that end.” (citations and
internal quotation marks omitted)).

        SO ORDERED.

Dated: December 26, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
